Citation Nr: 0706194	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  02-21 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified at a RO hearing in February 2005.  The 
veteran also requested that he be afforded a video conference 
hearing before a member of the Board in a statement dated in 
May 2005.  The veteran was informed in March 2006 that he was 
scheduled for a hearing at the RO in April 2006.  The veteran 
failed to appear for the hearing.  Accordingly, the veteran's 
request for a hearing is treated as withdrawn.  38 C.F.R. 
§ 20.704(d) (2006).  

The veteran's case was remanded to the RO for additional 
development in June 2006.  The case is again before the Board 
for appellate review.


FINDING OF FACT

The veteran does not have lumbar disc disease that is 
attributable to military service, or was caused or made worse 
by service-connected knee disability.  


CONCLUSION OF LAW

The veteran does not have lumbar disc disease that is the 
result of disease or injury incurred in or aggravated by 
active military service; lumbar disc disease is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.303, 3.310 (2006); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) revealed a 
complaint of back pain in the thoracic area between his 
scapulas in February 1977.  He reported having slept in a 
jeep the week prior.  He was noted to have a pulled muscle.  
The November 1978 separation examination was negative for any 
reference to a lumbar spine disability.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 1997 to March 2005.  In July 1998 
the veteran reported one episode of back pain five years 
prior and no problems until he woke up with severe pain in 
his left buttock that radiated to his lateral left thigh.  He 
helped a friend move the next day and the pain worsened and 
he said he felt numbness in his toes.  He was prescribed 
Naproxen, Flexeril, and Darvocet for his back pain.  In July 
2001 x-rays of the veteran's lumbar spine revealed 
degenerative lumbar spondylosis with multi-level disc 
derangement.  In October 2001 x-rays of the veteran's lumbar 
spine revealed degenerative changes with spur formations 
noted from L2 to L5 and marked narrowing and sclerosis of the 
endplate between L2 and L3.  In November 2001 a magnetic 
resonance imaging (MRI) revealed disc degeneration at levels 
L2-L3, L3-L4, and L4-L5.  There were bulging discs with 
severe endplate degeneration at L2-L3 and L4-L5.  In November 
2001 the veteran was seen for a follow-up after an MRI 
revealed severe degenerative disc disease L2 to L5 with 
bulging disc at L2-3.  He was noted take hydrocodone for 
pain.  The veteran was prescribed Lorcet for severe pain in 
December 2001.  In March 2005 the veteran's back pain was 
noted to be controlled with Lorcet.  

The veteran was afforded a VA examination in July 2001.  The 
veteran reported back pain for the last fifteen years.  He 
reported no treatment for a back disability in service.  He 
said he was diagnosed with a herniated disc at VA.  He said 
he occasionally used a back brace but he denied having had 
surgery on his back.  Physical examination revealed that the 
veteran ambulated with no assistive devices.  Inspection of 
the lumbar spine revealed loss of lumbar lordosis.  No 
tenderness or other deformity was noted.  The examiner 
diagnosed the veteran with a history of degenerative disc 
disease of the lumbar spine.  

The veteran testified at the RO before a Decision Review 
Officer (DRO) in February 2005.  The veteran reported having 
participated in parachute jumps in service.  He said he had 
about sixty jumps.  The veteran reported an injury during one 
such parachute jump at night in which the veteran landed on 
asphalt which he thought was water.  He said he injured his 
knees at that time and had to be assisted off the field.  The 
veteran reported having been diagnosed with herniated discs 
five years prior at VA.  The veteran's representative said 
that the veteran's back disability could be related to his 
bilateral knee disability and he requested that an opinion be 
obtained to determine whether this was the case.  

The veteran was afforded a VA examination in March 2005.  The 
examiner who performed the July 2001 VA examination performed 
the 2005 examination and reported that he had reviewed the 
veteran's claims file and he could not relate the veteran's 
low back disability to the veteran's service or his knee 
disability without resorting to speculation.  The examiner 
noted that there was no history of the veteran filing a claim 
for his low back after service and the low back disability 
was diagnosed years after the veteran left service.  

The veteran was afforded a VA examination in August 2006.  
The veteran reported constant sharp and dull pain in his 
lower back which radiated down the lower left extremity to 
his ankle.  He said the pain was worse with standing for 
protracted periods of time, walking long distances, stooping, 
and lifting.  Physical examination revealed that the veteran 
ambulated with a cane and he had a moderate antalgic gait of 
the left lower extremity secondary to lumbar radiculopathy.  
Severe lumbar paraspinal muscle spasm was noted from L3-S1 
with diffuse pain about the entire lumbar spine.  X-rays of 
the lumbar spine revealed marked narrowing in the L2-3, L3-4, 
and L5-S1 disc space.  No acute dislocation or fracture was 
observed.  The examiner diagnosed the veteran with severe 
multilevel lumbar degenerative disc disease with moderate 
left lower extremity S1 radiculopathy and severe mechanical 
low back pain secondary to his degenerative disc disease.  
The examiner also noted early post-traumatic osteoarthritis 
of both knees.  He opined that based on the veteran's 
history, review of his claims file, and his examination that 
the veteran's lumbar degenerative disc disease with moderate 
left lower extremity radiculopathy and severe mechanical back 
pain was less likely than not caused by or as a result of 
trauma while the veteran was in service.  He said the 
veteran's service records were silent for significant report 
to sick call and he felt that the veteran's lumbar 
degenerative disc disease did not rest with an active duty 
traumatic event.  He further noted that the veteran's lumbar 
degenerative disc disease was a stand-alone entity, 
independent of his bilateral service-connected knees.  He 
opined that the veteran's service-connected knee disability 
did "not make the [veteran's] back adjunct nor aggravated.  
He said the veteran's altered gait was from his back and not 
due to his service-connected bilateral knee disability.  He 
reiterated that in his opinion the veteran's intervertebral 
disc disease was a stand-alone entity, neither made adjunct 
to nor aggravated by the veteran's service-connected 
bilateral knee disability.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The provisions of 38 C.F.R. § 3.310 were recently 
amended to provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected one unless the baseline level of severity 
of the nonservice-connected disability is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
However, as will be explained below, this change does not 
affect the analysis in this case because no relationship 
between service-connected disability and the veteran's lumbar 
disc disease has been demonstrated.

There is no competent evidence to support the veteran's 
contention that he suffers from a lumbar spine disability as 
a result of service or as a result of his service-connected 
bilateral knee disability.  The veteran was first seen for 
back pain at VA in July 1998.  In July 2001 x-rays of the 
veteran's lumbar spine revealed degenerative lumbar 
spondylosis with multi-level disc derangement.  In October 
2001 x-rays of the veteran's lumbar spine revealed 
degenerative changes with spur formations noted from L2 to L5 
and marked narrowing and sclerosis of the endplate between L2 
and L3.  And in November 2001 an MRI revealed disc 
degeneration at levels L2-L3, L3-L4, and L4-L5.  There was 
bulging disc with severe endplate degeneration at L2-L3 and 
L4-L5.  None of the veteran's treating physicians at VA has 
provided an opinion linking the veteran's current lumbar 
spine disability to service or to his service-connected knee 
disability.  

The July 2001 VA examiner diagnosed the veteran with a 
history of degenerative disc disease of the lumbar spine.  
The same examiner, in March 2005, reported that he had 
reviewed the veteran's claims file and he could not relate 
the veteran's low back disability to the veteran's service or 
to his knee disability without resorting to speculation.  
Thereafter, another VA examination was performed in August 
2006.  The August 2006 examiner opined that based on the 
veteran's history, review of his claims file, and his 
examination that the veteran's lumbar degenerative disc 
disease with moderate left lower extremity radiculopathy and 
severe mechanical back pain was less likely than not caused 
by or as a result of trauma while the veteran was in service.  
He said the veteran's service records were silent for 
significant report to sick call and he felt that the 
veteran's lumbar degenerative disc disease did not rest with 
active duty traumatic event.  He further noted that the 
veteran's lumbar degenerative disc disease was a stand-alone 
entity, independent of his bilateral service-connected knees.  
He said the veteran's altered gait was from his back and not 
due to his service-connected bilateral knee disability.  He 
concluded that the veteran's intervertebral disc disease was 
a stand-alone entity that was neither made adjunct to nor 
aggravated by the veteran's service-connected knee 
disability.  This opinion is uncontradicted by the evidence 
of record.  Consequently, the preponderance of the evidence 
is against the claim.  An award of service connection on a 
direct or secondary basis is therefore not warranted.  

The Board notes that the veteran has alleged that his lumbar 
disc disease is related to service or his service-connected 
bilateral knee disability.  While the veteran is capable of 
providing information regarding the current symptoms related 
to his lumbar spine, as a layperson, he is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for lumbar disc disease.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002 and Supp. 2006); 38 C.F.R. § 3.102 
(2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 20065).  In addition, 38 C.F.R. 
§ 3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in March 2001.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  The RO sent a follow-up letter to the 
veteran in July 2006 and informed him of the status of his 
claim and again advised him of the elements to satisfy in 
order to establish service connection.  The veteran was 
informed of the provisions relating to establishing secondary 
service connection by way of an October 2006 supplemental 
statement of the case.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, by way of a July 2006 letter, the veteran was 
told of the criteria used to award disability ratings and the 
criteria for assigning an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, because neither 
issue is before the Board, further action with respect to 
either is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  The veteran was afforded several VA examinations.  
The veteran has not alleged that there is any outstanding 
evidence that would support his claim.  The Board is not 
aware of any outstanding evidence


ORDER

Entitlement to service connection for lumbar disc disease is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


